Citation Nr: 0637567	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  06-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

2.  Entitlement to an increased (compensable) rating for 
limitation of motion of the right ring finger.





ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and February 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his July 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board.  This type of proceeding is often referred to as a 
travel Board hearing.  But the RO never scheduled his 
travel Board hearing, so this must be done before deciding 
his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Send him a letter notifying him of the 
date, time, and location of his hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, he 
changes his mind and decides not to have 
a hearing or fails to report for his 
hearing, then also document this in his 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


